Y^eaver, C. J.
(diss'enting). There may be room for debate upon the correctness or sufficiency of some of the instructions given to the jury, or upon the alleged excessiveness of the damages allowed; and, if the reversal of the judgment below were ordered on that ground alone, I would not burden the record with a dissent, although, in my opinion, the court’s charge to the jury presents no reversible error.
I am, however, wholly unable to agree to a reversal on the grounds stated by the majority. It is conceded that, according to the better rule, and the weight of modern authority, ! ‘ if the agent, acting within the scope of his employment and in the .actual performance of the duties thereof touching the matter in question, utter a slander, though without the knowledge or approval of the corporation, liability attaches.” With that definition I am, for the purposes of this case, content. It is also conceded that Yakish was the company’s agent, to adjust the plaintiff’s loss under his policy of insurance; and that the jury could properly find, under the evidence, that, while he was negotiating such settlement or adjustment with the plaintiff, a dispute arose over some of its details, in the course of which, and in the presence of other persons, Yakish spoke the slanderous words, in effect charging plaintiff with having burned his own goods, to defraud the insurance company. If these two propositions of law and conceded fact, taken together, do not make a ease for recovery by plaintiff against both Yakish and the corporation which he represented, then I confess my utter inability to comprehend the force and effect of the simple language in which the majority itself has framed them.
Yakish was the company’s agent, to treat with plaintiff and adjust the loss. It was his business and duty to obtain for the company the most favorable terms of settlement he could secure. He met plaintiff for that purpose. He did enter into negotia*378tions with plaintiff to effect that adjustment. During that negotiation, he resisted or denied plaintiff’s right to payment of certain items of alleged loss, and, in a heated discussion over this subject of disagreement, he made the slanderous charge. Can it be soberly contended that, in this business, Yakish was not “acting within the scope of his employment,” or that he was not “in the actual performance of the duties” of such employment, or that the words were not spoken ‘ ‘ in connection with the business” in which he was engaged? Indeed, is it not perfectly apparent, or, to say the least, could not the jury properly have found, that the slanderous charge was made with the intent and purpose to induce plaintiff to recede from his demand and accept settlement on the company’s terms? In short, does not the record thus made and thus stated by the majority make a conclusive case for the plaintiff, upon the majority’s own theory of the law?
The method adopted by the majority to avoid the natural and inevitable effect of their own concessions is to point out that, when the slanderous charge was made by Yakish, the “subject-matter of the negotiation was the extent of the loss, and not the origin of the fire. The latter question does not appear to have entered into the controversy at all. The corporation was evidently making an effort to adjust the loss on the theory that it was liable therefor under the terms of the policy. * * * The whole controversy, so far as there was any, was over the value of the stock.” Assume this to be literally true, and I still respectfully ask, “What of it?” In what possible manner does this affect the situation ? Assume that the company had not before charged any wrong to the plaintiff with respect to the fire, or that if, having a suspicion or belief that the plaintiff had burned the property, it had concluded to waive the defense, and make the best obtainable settlement of the loss, it still remains admitted that the matter of the insurance, the amount to be paid, was then unadjusted, and that the company, by and through Yakish, was still treating with plaintiff to obtain' such adjustment; and it was in this immediate connection, and as a part of said transaction, and as a leverage by which Yakish was endeavoring to induce plaintiff to yield an item of his claim, that Yakish spoke the slander. To hold that this does not constitute a sufficient *379showing to maintain an action for slander against Yakish and the principal whom he represented, is to deny the authority of every law writer on this subject within the last 50 years, the authority of our own decisions, and the authority of the very rule of law laid down by the majority in the first paragraph of its opinion, as stating the rule established by the overwhelming weight of the precedents.
I shall not undertake any review of the authorities; but, as indicating that I am not indulging in extravagance of statement, I desire to cite a few illustrative cases, premising the same with the proposition which I do not understand the majority to deny, that, according to the modern and well-established doctrine, a corporation is liable for its torts committed by or through its agents, to the same extent as is an individual person under similar circumstances. Angelí & Adams on Corporations (11th Ed.), Sections 385, 389.
Corporations may thus be held civilly responsible for assaults (St. Peter v. Iowa Tel. Co., 151 Iowa 294, Nesbit v. Chicago, R. I. & P. R. Co., 163 Iowa 39); for malicious prosecution (White v. International Textbook Co., 173 Iowa 192); for libel (Philadelphia, W. & B. R. Co. v. Quigley, 21 How. [U. S.] 202); for slander (Rivers v. Yazoo & M. R. Co., 90 Miss. 196 [43 So. 471], Williams v. Planters’ Ins. Co., 57 Miss. 759 [34 Am. Rep. 494], Hypes v. Southern R. Co., 82 S. C. 315, Palmeri v. Manhattan R. Co., 133 N. Y. 261, Roemer v. Schmidt Brewery Co., 132 Minn. 399 [157 N. W. 640], Fensky v. Maryland Cas. Co., 264 Mo. 154).
In the Palmeri case, the company’s ticket agent accused the plaintiff of having given him a counterfeit coin, demanded repayment, and, becoming angry, denounced her as a counterfeiter. This was held actionable slander by the company. The court says:
‘ ‘ The agent was acting for his employers, and with no other conceivable motive, losing his temper and injuring and insulting the plaintiff upon the occasion. He believed that plaintiff had passed a counterfeit piece of money upon him, and thus had obtained a passage ticket and good money in change. What he did was in the endeavor to protect and recover his employer’s property, and if, in his conduct, he committed an error, which was *380accompanied by insulting language and the detention of her person, the defendant, as his employer, is legally responsible in an action for damages for the injury.”
In the Boemer case, the plaintiff had been acting as an agent of the Schmidt Brewery Company. The company sent one Sullivan to audit and check up plaintiff’s account. Disputes arose, and the defendant ordered plaintiff’s discharge from its service. On being told of his discharge, plaintiff asked Sullivan for the balance due on Ms salary, and Sullivan, in refusing the demand, stated that plaintiff had embezzled $6,000 of the company’s money. In affirming a judgment against the company for the slander so uttered, the court says that:
“A master is responsible for the torts of his servant done in the course of his employment, with a view to the furtherance of his master’s business, and not for a purpose personal to himself, whether the same be done negligently or willfully, but within the scope of his agency, or in excess of his authority, or contrary to the express instructions of the master. ’ ’
In the same case, the court further says:
“There is evidence to the effect that Sullivan had authority to adjust and settle plaintiff’s account; and the finding of the-jury that he uttered the slanderous words while engaged in the performance of that duty, and while acting within the scope of his employment, cannot be disturbed.”
The language quoted is too patly applicable to the case at bar to-require further remarks thereon.
Another court says, in substance, that the test inquiry concerning the liability of a corporation for slander by an agent is whether or not he uttered the slanderous words in endeavoring to promote the corporation’s business, within the scope of the actual or apparent authority conferred upon him for that purpose. Rosenberg v. Underwriters Salvage Co., 190 Ill. App. 64. And the rule making a corporation liable for slander by an agent in connection with any business or transaction entrusted to him recognizes no distinction between classes of agents, and is not limited in its application to officers or managers. Fensky v. Maryland Cas. Co., supra; 5 Thompson on Corporations (2d Ed.), Section 5441.
Without prolonging the dissent for further quotations, I *381cite, as having direct bearing upon the law applicable to this case, 10 Cyec. 1210; Grand Union Tea Co. v. Lord, 231 Fed. 390 (145 C. C. A. 384); Singer Mfg. Co. v. Holdfodt, 86 Ill. 459; McDonald v. Franchere Bros., 102 Iowa 496; Newell on Slander (3d Ed.) 438; Cumberland U. R. Co. v. Baab, 9 Watts (Pa.) 458; Goddard v. Grand Trunk R. Co., 57 Me. 202; 2 Corpus Juris 847 et seq.; 7 Ruling Case Law 683, Section 684; Story on Agency (9th Ed.), Section 452.
It has also been frequently held that, “in all cases, whether the act was committed by the servant in the service of his employer or for his own purpose is one for the jury, in view of all the circumstances.” See Wood on Master and Servant 594; Daniel v. Petersburg R. Co., 117 N. C. 592; Hussey v. Norfolk So. R. Co., 98 N. C. 34. This rule was also quoted approvingly by us in Nesbit v. Chicago, R. I. & P. R. Co., 163 Iowa 39, 53.
To conclude, I repeat that the reversal of the judgment below upon the grounds suggested in the opinion is a clear departure from the majority’s statement of the applicable rule of law, and the decision so announced is out of harmony with all our own cases' upon the civil responsibility of a corporation for torts by its agents, to say nothing of the overwhelming weight of authority in general on this and related subjects.
PRESTON, J., concurs in the foregoing dissent.